Citation Nr: 1705821	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posterior subluxation of cervical spine C5 relative to C4 and C6, currently evaluated as 20 percent disabling.  

2.  Entitlement to a higher initial rating for service-connected degenerative arthritis of the right ankle, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 2006 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The requested hearing was conducted in March 2012 by the undersigned.  A transcript is associated with the claims file.    

The claims were remanded in April 2014 and have been returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims.


Posterior subluxation of cervical spine

The Veteran was last provided a VA examination in conjunction with his service-connected posterior subluxation of cervical spine in January 2015, which is contemporaneous in time.  Nonetheless, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

Degenerative arthritis of the right ankle

Similarly, the Board finds that a remand is required with regard to the Veteran's claim of entitlement to an increased initial rating for degenerative arthritis of the right ankle.  The Veteran was provided a VA examination of his ankle in January 2015, but the range of motion joint testing was not performed on both active and passive motion, in weight-bearing and nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

TDIU 

The issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above.  As the case is being remanded for new VA examinations, the findings contained therein will be relevant as to the functional impact the Veteran's disabilities have on his ability to perform the physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service-connected posterior subluxation of cervical spine.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the posterior subluxation of cervical spine results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Schedule a new examination to evaluate the severity of the service-connected degenerative arthritis of the right ankle.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner must describe to what extent, if any, the Veteran has any right ankle pathology or reduced function in the right ankle, including any associated gait impairment.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected right ankle disability.  If so, each of those limitations should be set forth in detail.

The examiner must test the range of motion of the Veteran's right ankle.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for BOTH ankles in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issues of entitlement to increased ratings and entitlement to TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




